Affirmed and Memorandum Opinion filed July 7, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00407-CV

   SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant
                                       V.
                          JOSE SEGOVIA, Appellee

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-06117

                MEMORANDUM                      OPINION

      In two issues, appellant challenges the legal and factual sufficiency of the
evidence to support the jury’s answer to Jury Question No. 3 regarding appellee’s
damages. We affirm because appellant has not preserved error.
      We may not consider unpreserved issues. Fed. Deposit Ins. Corp. v. Lenk,
361 S.W.3d 602, 604 (Tex. 2012); see also Tex. R. App. P. 33.1; Allright, Inc. v.
Pearson, 735 S.W.2d 240, 240 (Tex. 1987). In a case tried to a jury, legal and
factual sufficiency issues must be preserved in the trial court. See Daniels v.
Empty Eye, Inc., 368 S.W.3d 743, 748–49 (Tex. App.—Houston [14th Dist.] 2012,
pet. denied). A legal sufficiency challenge may be preserved in one of five ways:
“(1) a motion for directed verdict, (2) a motion for judgment notwithstanding the
verdict, (3) an objection to the submission of the issue to the jury, (4) a motion to
disregard the jury’s answer to a vital fact issue, or (5) a motion for new trial.” Id.
A factual sufficiency challenge must be raised in a motion for new trial. Id. at 749
(citing Tex. R. Civ. P. 324(b)(2)).
      Appellant filed a motion for new trial and challenged the legal and factual
sufficiency of the evidence to support the jury’s answers to Question Nos. 1 and 2
concerning liability. But he did not challenge the sufficiency of the evidence
supporting the jury’s answer to Question No. 3 or any of the elements of damages
he now challenges on appeal. Thus, appellant’s motion for new trial did not
preserve any error urged on appeal. See Halim v. Ramchandani, 203 S.W.3d 482,
487 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (no error preserved when
arguments in motion for new trial differed from legal and factual sufficiency
arguments made on appeal); see also City of Houston v. Precast Structures, 60
S.W.3d 331, 335–36 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).
      Neither the Reporter’s Record nor the Clerk’s Record show that appellant
urged any of the other motions or objections necessary to preserve a legal
sufficiency challenge. Thus, appellant has not preserved error. See Halim, 203
S.W.3d at 487. We affirm the trial court’s judgment.




                                 /s/   Sharon McCally
                                       Justice


Panel consists of Justices Christopher, McCally, and Busby.


                                          2